Title: Cash Accounts, August 1772
From: Washington, George
To: 



[August 1772]



Contra


Augt  8—
By Cash paid William Gray—Ditcher
£ 1.10. 0


10—
By Ditto paid for 18 Water Mellons
0. 4.10



12—
By Charity
0. 3. 0


14—
By Mrs Cox making and altering Gowns for Mrs Washington
0.12. 6


16—
By Ditto Makg & alterg Do for Miss Custis
0.15. 0



By Cash pd for Water Mellon’s
0. 3. 0



By Servant
0. 3. 0


18—
By Cash pd Mr Robt [Hanson] Harrison on acct of Colo. Thos Colvils Estate
3.17. 6



By Cash pd for 2½ dozn dble gilt Buttons
0. 6. 0


20—
By Ditto paid Mr Geo. West on Acct of Colo. Thos Colvills Estate
34. 9. 0



By Ditto pd Ditto his Acct agt the Exrs of Do
5.11. 0



By Ditto pd Mr Harrison Services in my Suit against Jno. Barry & Son
1.16. 0



By Ditto paid Mr Wm Ellzey on same Acct
1. 4. 0



By Ditto lost at Cards
0. 5. 0


21—
By Mr [William] Ramsay Postage Acct to this date
2. 3. 0



By James Connell puttg locks to Beaufets
0. 5. 0



By 5 yds black silk Ferriting for Mrs W—n
0. 1. 8


23—
By Cash paid for 1 Dozn Mellons
0. 3. 0


25—
By Ditto paid Dominicus Havenor [Gubner]
1. 0. 0


26—
By Ditto paid John Alton
5. 0. 0


27—
By Servants
0. 2. 0


31—
By Cash paid Levin Hart 8130 Red Oak Staves £20.6.3 Maryld Cury eql to
16. 5. 0


